Title: To Alexander Hamilton from Thomas Parker, 2 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester the 2nd of October 1799
          
          I have Received your letters of the 19th and 20th of September
          I take the liberty to Recommend Mr Thomas Burk & Joshua Tennison as Cadets as I Believe they are Equally Capable of performing the duties of that office to any who have been Recommended & have for  several months past at their own Expence Rendered Verry Essential service to the Recruiting of the Regiment
          On the Subject of your Confidential Letter after mature deliberation I have  to Observe that it is my opinion (supported by that of my Majors who I have Consulted and in whome I Can place the most Implicit Confidence) that Captains Taylor Washington Peyton & Lightfoot woud with Great propriety fill the offices of Inspector & Quarter master
          The three first mentioned from their activity & peculiar Turn for military life woud I think fill any post with  propriety—The latter is a most amiable young man and will make a Valuable Officer is  extremly well Acquainted with Accounts & I think woud be Verry Usefull in the Quarter masters department for a more particular account of this Gentlemans Character I must Beg leave to Refer you to a letter that I have heretofore   Inclosed you from Colo Jamesson
          For the Inferior appointments in the Departments of Inspector and Qr Master I Beg leave to Recommend Lieut — Humphries my Qr Master and Lieutenants Jameison Clifford & Tutt all young men of Great Activity & Excellent  Characters
          with the Highest Respect I have the honor to be Sir Your Obdt Servt
          
            Thomas Parker
          
        